Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 14, 17 and 19-26 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Reservation processing unit (claims 14, and 23-24)
Notification procession unit (claim 14, 17, and 19-22)
Identification processing unit (claim 17)
Reception processing unit (claim 20)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, 
Claims 14, 17 and 19-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claim 14 is directed to a system with multiple components, and therefore is a machine.
Claims 25 and 26 are directed to a series of steps, and therefore is a process.
Independent Claims
Step 2A Prong One
Claim 14 is directed to a system of components to notify staff and assign jobs based on a reservation.
Claims 25 and 26 recites a series of steps to notify staff and assign jobs based on a reservation.
The limitation of Claim 14 recites:
A ... comprising: 
... configured to manage reservation information that indicates reservations made for a facility; and 
... configured to notify, based on the reservation information, staff of the facility of a plurality of jobs that are to be done by the staff, at a plurality of notification timings that have been set in advance in correspondence with the plurality of jobs, wherein 
... is configured to receive a reservation request from a user or the staff, and automatically update the reservation information based on the reservation request and predetermined reservation rules, and automatically set, according to the reservation request, a seat layout including combining, separating, and moving one or more seats in the facility, and 
... is configured to notify, as one of the jobs, the seat layout set by the reservation processing unit.  

The limitations of Claim 25 recites:
A work management method ... to execute: 
a reservation step of managing reservation information that indicates reservations made for a facility; and 
a notification step of notifying, based on the reservation information, staff of the facility of a plurality of jobs that are to be done by the staff, at a plurality of notification timings that have been set in advance in correspondence with the plurality of jobs, wherein 
the reservation step receives a reservation request from a user or the staff, and automatically updates the reservation information based on the reservation request and predetermined reservation rules, and automatically sets, according to the reservation request, a seat layout including combining, separating, and moving one or more seats in the facility, and 
the notification step notifies, as one of the jobs, the seat layout set by the reservation step.  

The limitations of Claim 26 recites:
A ... work management program ... to execute: 
a reservation step of managing reservation information that indicates reservations made for a facility; and  7PRELIMINARY AMENDMENTAttorney Docket No.: Q245016 Appln. No.: National Stage of PCT/JP2017/038893 
a notification step of notifying, based on the reservation information, staff of the facility of a plurality of jobs that are to be done by the staff, at a plurality of notification timings that have been set in advance in correspondence with the plurality of jobs, wherein 
the reservation step receives a reservation request from a user or the staff, and automatically updates the reservation information based on the reservation request and predetermined reservation rules, and automatically sets, according to the reservation request, a seat layout including combining, separating, and moving one or more seats in the facility, and 
the notification step notifies, as one of the jobs, the seat layout set by the reservation step.

The claim limitations as drafted, recite a process, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people and/or following rules or instructions), or a commercial or legal interaction (sales activity or behavior) such as assigning tasks to staff in a restaurant based on details of a reservation. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Work management apparatus (Claim 14)
Reservation processing unit (Claims 14)
Notification processing unit (Claims 14)
Non-transitory computer-readable recording medium (Claim 26)
Computer (Claims 25 and 26)

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application 
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Dependent Claims
Step 2A Prong One
Dependent claims 17 and 19-24 further recite the same abstract ideas recited in Claim 14. They further limit the system to notify staff and assign jobs based on a reservation.
The following limitations discuss notifications:
Claim 17: The ... according to claim 14, further comprising: 
an ... configured to identify a user who has visited the facility, wherein 
the ... notifies a seat corresponding to the user, based on the user identified by... and the reservation information.  
Claim 19: The ... according to claim 14, wherein 
the ... notifies the plurality of jobs to one or more (staff) ... that are respectively associated with one or more staff members, the one or more (staff) ... being selected in correspondence with the plurality of jobs from a plurality of (staff) ... that are respectively associated with a plurality of staff members who constitute the staff.  
Claim 20: The ... according to claim 19, further comprising: 
a ... configured to receive operations including a negative operation from the one or more (staff) ... to which the job was notified, the negative operation indicating that the one or more staff members cannot do the job, wherein   
in a case where the ... has received the negative operation, ... notifies the job to a (staff) ... that is different from the one or more (staff) ... .  
Claim 21: The ... according to claim 19, wherein 
in a case where any confirmation operation is not performed with regard to the job by the one or more staff members on the one or more (staff) ... before a predetermined time elapses after a notification of the job to the one or more (staff) ..., the ... notifies the job to a (staff) ... that is different from the one or more (staff) ... . 
Claim 23: The work management apparatus according to claim 14, wherein 
in a case where a user has not visited the facility by a predetermined confirmation time that is set based on a use time indicated in the reservation information, the ... notifies a content of reservation of the user, to at least one of the user or the staff.  
The following limitations discusses calculating a cooking time based on the reservation:
Claim 22: The work management apparatus according to claim 14, wherein 
in a case where the reservation information includes a predetermined course meal composed of a plurality of dishes, the ... calculates a cooking start timing for each of the plurality of dishes based on a time schedule that is set in advance in correspondence with the course meal, and notifies a predetermined (staff) ... of an instruction to start cooking a dish each time the cooking start timing comes.  
The following limitations discusses deleting a reservation record:
Claim 24: The work management apparatus according to claim 23, wherein 
in a case where a reservation confirmation operation is not performed during a predetermined time period after the ... notifies the content of reservation, the ... deletes a reservation record corresponding to the content of reservation from the reservation information.  

The claim limitations as drafted, recite a process that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people and/or following rules or instructions), or a commercial or legal interaction (sales activity or behavior) such as assigning tasks to staff in a restaurant based on details of a reservation. The re-recitation of additional elements (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite and re-recite the following additional elements:
Work management apparatus (claim 17, 19-24)
Identification processing unit (claim 17)
Notification procession unit (claim 17, 19-22)
Staff terminals (claim 19-22)
Reception processing unit (claim 20)
Reservation processing unit (claims 23-24)
These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually or as a combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).  Therefore the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 17-19, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over McCullough (US2019/0354905) and in further view of Patrick (US 20030041105 A1) and in further view of Ford (US20140244324 A1).

Claim 14 recites, A work management apparatus comprising: 
a reservation processing unit configured to manage reservation information that indicates reservations made for a facility (McCullough, Par. 0056 and 0058); and 
a notification processing unit configured to notify, based on the reservation information, staff of the facility of a plurality of jobs that are to be done by the staff, at a plurality of notification timings that have been set in advance in correspondence with the plurality of jobs (McCullough, Par. 0058 and 0056 and Fig. 2A)(Patrick, par. 0018 and 0022), wherein 

McCullough, in par. 0056 and 0058 teaches, a restaurant server system which is capable of receiving and managing the reservation information made for a restaurant.
McCullough, in par. 0058, teaches that an interface provides information of reservations to employees so that they can seat a party, check times, or perform other appropriate restaurant management tasks. McCullough, in par. 0065 and Fig. 2A, teaches that the interface shows a list of reservation times and reserved tables numbers (i.e. plurality of notification timings that have been set in advance).
While McCullough, in par. 0058, implies (and one of ordinary skill in the art would know) that these reservations will be handled by an employee of the restaurant (i.e. staff) who uses the reservation interface to seat parties and check tables and any other appropriate restaurant management tasks, it does not explicitly teach that the notification is for a job to be done.
Patrick, in par. 0018 and 0022, explicitly teaches that a host (i.e. staff) is notified when they are scheduled/assigned for specific tables/reservations (i.e. notification in correspondence with a job).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the reservation system of McCullough to include notifications in correspondence with a job, as taught by Patrick, in order to assign specific staff so that the management 

the reservation processing unit is configured to receive a reservation request from a user or the staff, and automatically update the reservation information based on the reservation request and predetermined reservation rules, and automatically set, according to the reservation request, a seat layout including combining, separating, and moving one or more seats in the facility,( McCullough, Par. 0060 0065-0066) Ford,  and 

McCullough, in par. 0060, teaches that the server/interface determines the seating layout based on the reservation information by calculating all combinations of tables and reservation criteria. McCullough, in par. 0065-0066, teaches that a seat layout includes an indication of combinable tables (i.e. combining and moving).
However, McCullough does not explicitly teach separating in the seat layout.
Ford, in par. 0058, teaches that in order to accommodate reservations of various party sizes, tables and seats may be removed (i.e. separating) for the period of time of the reservation (see also Fig. 7 for illustration of no table being joint tables).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include separate seats in a seating layout as taught by Ford in the system of McCullough, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


the notification processing unit is configured to notify, as one of the jobs, the seat layout set by the reservation processing unit.  (McCullough, Par. 0066)(Patrick, Par. 0018 and 0021)

McCullough, in par. 0066, teaches that the map box shows a map of tables and a seat layout in which servers are assigned to tables.
Furthermore, as previously mentioned above, Patrick, in par. 0018 and 0021, teaches notifications in correspondence with assigning a job.
See above rationale to combine.

Claim 17 recites, The work management apparatus according to claim 14, further comprising: 
an identification processing unit configured to identify a user who has visited the facility, wherein 
the notification processing unit notifies a seat corresponding to the user, based on the user identified by the identification processing unit and the reservation information.  

McCullough in Par. 0071 and Fig. 2D, teaches that the interface can have multiple status states identify and show that users have arrived or partially arrived for their reservation and McCullough, in Fig. 5 and par. 0081, shows the seat assignment for the user based on the reservation.

Claim 19 recites, The work management apparatus according to claim 14, wherein 
the notification processing unit notifies the plurality of jobs to one or more staff terminals that are respectively associated with one or more staff members, the one or more staff terminals being selected in correspondence with the plurality of jobs from a plurality of staff terminals that are respectively associated with a plurality of staff members who constitute the staff.  

claim 14.
While McCullough, in par. 0063, teaches a plurality of client devices to manage reservations, it does not explicitly teach that staff terminals are selected in correspondence with the plurality of jobs.
Patrick, in par. 0020-0021, teaches that each host (i.e. staff) has a pager in which signals and display messages are sent by the queue manager.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to further include selecting staff terminals in correspondence with jobs as taught by Patrick, in the system of McCullough Patrick and Ford in order to assign tasks to hosts (i.e. staff) that are available to complete the task. (Patrick, Par. 0022)

Claim 23 recites, The work management apparatus according to claim 14, wherein 
in a case where a user has not visited the facility by a predetermined confirmation time that is set based on a use time indicated in the reservation information, the reservation processing unit notifies a content of reservation of the user, to at least one of the user or the staff.  

McCullough further teaches, in par. 0059, various statuses that are notified to a user of the interface including a no show (i.e. user has not visited the facility by a certain reservation time).

Claim 25 recites, A work management method for causing a computer to execute: 
a reservation step of managing reservation information that indicates reservations made for a facility; and 
a notification step of notifying, based on the reservation information, staff of the facility of a plurality of jobs that are to be done by the staff, at a plurality of notification timings that have been set in advance in correspondence with the plurality of jobs, wherein 
the reservation step receives a reservation request from a user or the staff, and automatically updates the reservation information based on the reservation request and predetermined reservation rules, and automatically sets, according to the reservation request, a seat layout including combining, separating, and moving one or more seats in the facility, and 
the notification step notifies, as one of the jobs, the seat layout set by the reservation step.  

	Claim 25 is substantially similar to claim 14 rejected above with exception to the computer components which is taught by McCullough in par. 0053

Claim 26 recites, A non-transitory computer-readable recording medium storing a work management program for causing a computer to execute: 
a reservation step of managing reservation information that indicates reservations made for a facility; and  7PRELIMINARY AMENDMENTAttorney Docket No.: Q245016 Appln. No.: National Stage of PCT/JP2017/038893 
a notification step of notifying, based on the reservation information, staff of the facility of a plurality of jobs that are to be done by the staff, at a plurality of notification timings that have been set in advance in correspondence with the plurality of jobs, wherein 
the reservation step receives a reservation request from a user or the staff, and automatically updates the reservation information based on the reservation request and predetermined reservation rules, and automatically sets, according to the reservation request, a seat layout including combining, separating, and moving one or more seats in the facility, and 
the notification step notifies, as one of the jobs, the seat layout set by the reservation step.

Claim 26 is substantially similar to claim 14 rejected above with exception to the computer components which is taught by McCullough in par. 0053.

Claim 20-21 is rejected under 35 U.S.C. 103 as being unpatentable over McCullough (US2019/0354905) and in further view of Patrick (US 2003/0041105 A1) and in further view of Ford (US2014/0244324 A1) and in further view of Pace  (US20020107715A1).

Claim 20 recites, The work management apparatus according to claim 19, further comprising: 
a reception processing unit configured to receive operations including a negative operation from the one or more staff terminals to which the job was notified, the negative operation indicating that the one or more staff members cannot do the job, wherein 5PRELIMINARY AMENDMENTAttorney Docket No.: Q245016 Appln. No.: National Stage of PCT/JP2017/038893 
in a case where the reception processing unit has received the negative operation, the notification processing unit notifies the job to a staff terminal that is different from the one or more staff terminals.  

McCullough, Patrick and Ford teach the limitations of claim 19. While Patrick, in Par. 0004, further teaches that a host terminal (i.e. staff terminal) can indicate that they have commenced service and the server receives the signal and designates the host as busy and not available, it does not explicitly teach that a negative operation is received from staff terminals to which jobs are notified and a different staff terminal is notified when a negative operation is received.
Pace, in Par. 0019 teaches that a service attendant is paged to service an event. The service attendant may choose to accept or decline to service the event. If the service attendant declines, the system will page a secondary service attendant to service the event.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the staff terminal notification system of McCullough, Patrick and Ford to 

Claim 21 recites, The work management apparatus according to claim 19, wherein 
in a case where any confirmation operation is not performed with regard to the job by the one or more staff members on the one or more staff terminals before a predetermined time elapses after a notification of the job to the one or more staff terminals, the notification processing unit notifies the job to a staff terminal that is different from the one or more staff terminals. 

McCullough, Patrick, Ford and Pace teach the limitations of claim 20.
Pace, in Par. 0019-0020, further teaches that the system pages a service attendant to service an event. If the time to service the event exceeds a threshold amount of time (i.e. confirmation operation not performed), then the page is transferred to a supervisor (i.e. different staff).
See above rationale to combine.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over McCullough (US2019/0354905) and in further view of Patrick (US 2003/0041105 A1) and in further view of Ford (US2014/0244324 A1) and in further view of Rados (2014/0278589).
 
Claim 22 recites, The work management apparatus according to claim 14, wherein 
in a case where the reservation information includes a predetermined course meal composed of a plurality of dishes, the notification processing unit calculates a cooking start timing for each of the plurality of dishes based on a time schedule that is set in advance in correspondence with the course meal, and notifies a predetermined staff terminal of an instruction to start cooking a dish each time the cooking start timing comes.  

McCullough and Patrick and Ford teach the limitations of claim 14. 
While McCullough, in par. 0066, teaches that reservation information includes meal information as well as various course indicators, the combination does not explicitly teach the limitations of claim 22.
Rados, in par. 0077-0079, teaches a determination of an order time (i.e. cooking start time) based on the order items for each meal course. The chef/bartender receives an indication to begin cooking/preparing drinks/meals in order for the items to be prepared by the time a party arrives. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the reservation system of McCullough and Patrick and Ford to include a calculating a prep time for food and drink and notifying staff of to being preparing, as taught by Rados, in order to have food and drink ready for the patron by their expected seating time. (Rados, par. 0078)

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over McCullough (US2019/0354905) and in further view of Patrick (US 2003/0041105 A1) and in further view of Ford (US2014/0244324 A1) and in further view of Kimura (2003/0097283).

Claim 24 recites, The work management apparatus according to claim 23, wherein 
in a case where a reservation confirmation operation is not performed during a predetermined time period after the reservation processing unit notifies the content of reservation, the reservation processing unit deletes a reservation record corresponding to the content of reservation from the reservation information.  


McCullough and Patrick and Ford teach the limitations of claim 23. As mentioned above, while McCullough teaches various states such as now show, partially arrived, cancelled, etc. it does not explicitly teach deleting a reservation record corresponding to the content of reservation information.
Kimura, in par. 0057-0058, teaches that if a user does not show up at the restaurant within a certain time (30 minutes), the reservation record is deleted.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the status of the reservation of McCullough and Patrick and Ford to include deleting a reservation if a customer does not arrive within a predetermined time, as taught by Kimura, in order to provide available seats for walk-in customers because seating is limited. (Kimura, Par. 0002)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628